Title: From George Washington to Colonel Oliver Spencer, 9 April 1779
From: Washington, George
To: Spencer, Oliver



Sir,
Hd Qrs [Middlebrook] 9th April 1779

Col. Malcom’s regiment has been ordered to join your’s at Minisinck and is now on its march for that purpose. When it arrives, agreeable to the intention of Congress the two regiments are to be incorporated into one. Inclosed is the arrangement of the Captains and subalterns who are to compose it. After these have been selected, the remainder are to be considered as supernumeraries. The field officers are still undecided—I have lately pressed a decision; but have not received an answer. So soon as it comes to me it shall be communicated to the Gentlemen concerned. I am Sir Your most Obedt servant.
You will hold the regiment in readiness to march at the shortest notice. The Cloths you sent for have been directed to meet you at Wyoming.
